Citation Nr: 0604250	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1994 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision from the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.  

This appeal was previously before the Board in May 2004, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further review.  

The veteran testified at hearings before Veterans Law Judges 
John Ormond in August 2003 and Nancy Robin in February 2005.  
Consequently, this is a decision by a panel of three Veterans 
Law Judges.  See 38 U.S.C.A. § 7102, 7107(c) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He does not dispute 
that he served less than one year of his contracted term of 
service, or that the reason for his early discharge has been 
characterized as for the convenience of the government.  
However, he states that underlying reason for this discharge 
was a medical disability, and notes that service connection 
has been established for this disability.  

The evidence includes documents from the Department of the 
Navy, Naval Council of Personnel Boards, related to the 
veteran's successful request for an upgrade in the character 
of his discharge from general to honorable.  These documents 
include a summary of his personnel records, including the 
notation that his commanding officer had recommended the 
veteran's discharge for reasons that included the existence 
of a psychiatric disorder prior to entry.  The Board notes 
that the veteran is currently service connected for a 
psychiatric disability.  However, the personnel records are 
not contained in the claims folder.  

The May 2004 remand specifically requested that the RO obtain 
the veteran's personnel records and associate them with the 
claims folder.  This has not been accomplished.  The Board 
notes that any information which could potentially support 
the veteran's contentions would be contained in these 
records.  Furthermore, the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds that an additional attempt must be 
made to obtain these records.  

Similarly, the May 2004 remand also instructed the RO to 
reconsider the veteran's claims under the provisions of 
38 U.S.C.A. §§ 3018A, 3018B, and 38 C.F.R. § 21.7045.  It is 
not clear from a reading of the July 2004 supplemental 
statement of the case that this has been accomplished.  

Therefore, this matter is REMANDED to the RO for the 
following action:

1.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels and 
associate them with the claims folder. 

2.  The RO should review the 
aforementioned evidence and the veteran's 
claim for educational assistance under 
Chapter 30.  The RO should also 
reconsider the veteran's claim under 38 
U.S.C.A. §§ 3018A, 3018B and 38 C.F.R. § 
21.7045.  Any sources used to define 
terms, such as "under other than adverse 
conditions," should be clearly identified 
and explained by the RO.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
                     D.C. Spickler	JOHN E. ORMOND, JR.
	         Veterans Law Judge                                           
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


